DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/15/2020.  These drawings are acceptable.

Priority
The present application, filed on 07/08/2020, is Continuation of Application No. 16/767,966 (filed 05/28/2020), which is 371 of PCT/US2019/015389 (filed on 01/28/2019). PCT/US2019/015389 claims priority to U.S. Provisional Application No. 62/647,085 (filed on 03/23/2018) and to U.S. Provisional Application No. 62/623,773 (filed on 01/30/2018) that is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/15/2020 and 09/30/2020 has been considered by the examiner. 
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered.
Regarding the rejection of claims under 35 USC § 103, the applicant’s arguments have been fully considered and the rejection of claims have been updated and new references have been added to address amended claim limitations. 
Applicant’s arguments with respect to claim(s) under 35 USC § 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 102-103, 107-111, 113-114, and 118-122 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US Pub. No. 2016/0110642, hereinafter ‘Mats’) in view of  Rojas (NPL: “The backpropagation algorithm”).

Regarding independent claim 102 limitations, Mats teaches a method of training a neural network, the method comprising:
in an initial training of the neural network, training the neural network, by a computer system, wherein the neural network comprises a plurality of layers, including an input layer, an output layer, and at least one hidden layer, wherein each layer comprises at least one node, such that the neural network comprises a plurality of nodes, including a node A and a node B and a node C, wherein node A is not in the output layer and node B is not in the input layer, and wherein there is no direct connection from node A to node B in the neural network after the initial training and there is direct connection from node C to node Bin the neural network after the initial training, and wherein the initial training comprises, for each training data item in a first set of training data: (Fig 6 is the claimed neural network where Node B the shared node in the output layer of sub-Network 120 connecting to both subnetwork 122 and 124;  Node C is the input Layer node of subnetwork 122 and A is the input layer node of subnetwork 124

    PNG
    media_image1.png
    707
    660
    media_image1.png
    Greyscale

Having to determining the connection of the subnetwork nodes as depicted in Fig. 7 based on initial training 

    PNG
    media_image2.png
    897
    674
    media_image2.png
    Greyscale
)

for each training data item in a first set of training data: computing, in a feedforward phase, activation values for nodes of the neural network for the training data item, wherein computing the activation for node B comprises computing the activation value for node B based on a weighted value of the activation value for node C due to the direct connection from node C to node B, where a weight for the activation value for node C used in the computation of the activation value for node B is a weight of the direction connection from node C to node B: and computing, in a back-propagation phase, estimates of partial derivatives for each of nodes A, B and C with respect to an objective for the neural network, wherein the objective is the same for nodes A, B and C in the initial training; after the initial training, evaluating, by the computer system, whether to add a direct connection from node A in the neural network to node B in the neural network, such that after adding the direct connection from node A to node B, the activation value of node A, weighted by a connection weight for the direct connection from node A to node B, would be used in computation of the activation value for node B, wherein evaluating whether to add the direct connection from node A to node B comprises estimating, by the computer system, an improvement in the objective of the neural network with the direct connection from node A to node B, wherein estimating the improvement in the objective comprises computing, by the computer system, a value of adding the direct connection from node A to node B, wherein computing the value comprises computing, by the computer system, a sum, over a second set of training data, of products of multiple factors (teaches the use of training as claimed depicted in Fig. 7, the objective as the language classification model and the first and second training set as the training set for each language category, in 0039-0044:… Referring to FIG. 6, independent sub­network 120 and dependent sub-networks 122 and 124 are prepared [claimed in a feedforward phase, activation values for nodes of the neural network for the training data item, wherein computing the activation for node B comprises computing the activation value for node B based on a weighted value of the activation value for node C due to the direct connection from node C to node B,… wherein the objective is the same for nodes A, B and C in the initial training; after the initial training, evaluating, by the computer system, whether to add a direct connection from node A in the neural network to node B in the neural network, such that after adding the direct connection from node A to node B, the activation value of node A, weighted by a connection weight for the direct connection from node A to node B, would be used in computation of the activation value for node B, wherein evaluating whether to add the direct connection from node A to node B comprises estimating, by the computer system, an improvement in the objective of the neural network with the direct connection from node A to node B]. Independent sub-network 120 includes an input layer 160, a hidden layer 162 and an output layer 164. Simi­larly, dependent sub-networks 122 and 124 also include input layers 180 and 200, hidden layers 182 and 202, and output layers 184 and 204. The number of neurons of output layer 164 of independent sub-network 120 is set to be the same as the number of neurons of input layers 180 and 200 of depen­dent sub-networks 122 and 124. Referring to FIG. 7, when independent sub-network 120 and dependent sub-network 122 are to be connected each of the neurons of output layer 164 of independent sub-net- work 120 are connected to corresponding neurons of input layer 180 of dependent sub-network 122, to form neuron pairs 220, 222, ... , 224. This is the reason why the number of neurons of the output layer 164 must be the same as the number of neurons of input layer 180.  In a forward propagation of training data at the time of training, an output x,u of a neuron on the side of indepen­dent sub-network 120 will be an input y/D of a neuron on the side of the input layer 180. Here, "i" is an index of the neuron, "LI" is an abbreviation of "Language Independent" indicat­ing that it is independent of any language, and "LD" is an abbreviation of "Language Dependent" indicating that it is dependent on a language. The same applies throughout the description below.  In a back propagation, an error signal e,u of each neuron in output layer 164 of independent sub-network 120 is  calculate􀀃 from an error signal e/D of each neuron in the second hidden layer of dependent sub-network 122 or 124 in accordance with the following equation. Here, 'j' is an index of the neuron… It is noted that in this equation, w, represents a weight given to a connection between i-th neuron in the input layer and j-th neuron of the second layer, of dependent sub­network 122 or 124 [claimed where a weight for the activation value for node C used in the computation of the activation value for node B is a weight of the direction connection from node C to node B:.. after the initial training, evaluating, by the computer system, whether to add a direct connection from node A in the neural network to node B in the neural network, such that after adding the direct connection from node A to node B, the activation value of node A, weighted by a connection weight for the direct connection from node A to node B]... FIGS. 9 and 10, the process of training the DNN formed by connecting independent sub-network 120 and dependent sub­network 122 using Japanese training data, and the process of training the DNN formed by connecting independent sub­network 120 and dependent sub-network 124 using English training data are repeated alternately, while switching the training data [claimed wherein evaluating whether to add the direct connection from node A to node B comprises estimating, by the computer system, an improvement in the objective of the neural network with the direct connection from node A to node B, wherein estimating the improvement in the objective comprises computing, by the computer system, a value of adding the direct connection from node A to node B, wherein computing the value comprises computing, by the computer system, a sum, over a second set of training data, of products of multiple factors ]. These processes are supposed to train these sub-networks such that neurons in charge of language-inde­pendent processes common to the two languages of Japanese and English are concentrated in independent sub-network 120, neurons in charge of processes specific to Japanese are concentrated in dependent sub-network 122 and neurons in charge of processes specific to English are concentrated in dependent sub-network 124, respectively.)
after the initial training, evaluating, by the computer system, whether to add a direct connection from node A in the neural network to node B in the neural network, such that after adding the direct connection from node A to node B, the activation value of node A, weighted by a connection weight for the direct connection from node A to node B, would be used in computation of the activation value for node B, wherein evaluating whether to add the direct connection from node A to node B comprises estimating, by the computer system, an improvement in the objective of the neural network with the direct connection from node A to node B, wherein estimating the improvement in the objective comprises computing, by the computer system, a value of adding the direct connection from node A to node B, wherein computing the value comprises computing, by the computer system, a sum, over a second set of training data, of products of multiple factors, wherein the multiple factors comprise, for each item in the second set of training data, an activation value for node A and a partial derivative of an error loss function with respect to node B; and adding, by the computer system, the direct connection from node A to node B upon a determination by the computer system that an outcome of estimating the improvement in the objective of the neural network meets a criterion for adding the direct connection. (Mats teaches training by stitching data sets for adding connections between the sub-networks for each training set category, where initial training is considered completed after first round of switching between language category data sets, in in 0039-0044; and claim addition of directed nodes depicted in Fig. 6 based on termination of training process at a time after the initial training, in 0054-0056: That portion of this program which governs the training includes: a step 246 of executing the following pro­cess 248 on each set of training data; and a step 250 of separately outputting parameters of dependent sub-network 122 for Japanese and dependent sub-network 124 for English, and storing the parameters in storage media, not shown, respectively, before terminating the process [claimed after the initial training, evaluating, by the computer system, whether to add a direct connection from node A in the neural network to node B in the neural network, such that after adding the direct connection from node A to node B, the activation value of node A, weighted by a connection weight for the direct connection from node A to node B, would be used in computation of the activation value for node B, wherein evaluating whether to add the direct connection from node A to node B comprises estimating, by the computer system, an improvement in the objective of the neural network with the direct connection from node A to node B, …]. The process 248 includes: a step 270 of connecting dependent sub-network 122 of Japanese to the output side of independent sub-network 120; a step 272 of executing learn­ing of the DNN obtained by connecting independent sub­network 120 and dependent sub-network 122, for each of the training data for Japanese in the learning set as the object of processing; a step 276 of connecting dependent sub-network 124 for English to the output side of independent sub-network 120; and a step 278 of executing learning of the DNN obtained by connecting independent sub-network 120 and dependent sub-network 124 using each of the training data for English in the training data set as the object of learning, until the training data ends [claimed after the initial training, evaluating, by the computer system, whether to add a direct connection from node A in the neural network to node B in the neural network … wherein estimating the improvement in the objective comprises computing, by the computer system, a value of adding the direct connection from node A to node B, wherein computing the value comprises computing, by the computer system, a sum, over a second set of training data, of products of multiple factors, wherein the multiple factors comprise, for each item in the second set of training data, an activation value for node A and a partial derivative of an error loss function with respect to node B; and adding, by the computer system, the direct connection from node A to node B upon a determination by the computer system that an outcome of estimating the improvement in the objective of the neural network meets a criterion for adding the direct connection]. By executing the program shown in FIG. 9, learning of the two DNNs consisting of independent sub-network 120+dependent sub-network 122 and independent sub-net­work 120+dependent sub-network 124 takes place alter­nately, using Japanese and English data, as shown in FIG. 6. Here, independent sub-network 120 is trained using both the English and Japanese data, dependent sub-network 122 for Japanese is trained using the Japanese data, and dependent sub-network is trained using the English data  [claimed for each item in the second set of training data, an activation value for node A and a partial derivative of an error loss function with respect to node B; and adding, by the computer system, the direct connection from node A to node B upon a determination by the computer system that an outcome of estimating the improvement in the objective of the neural network meets a criterion for adding the direct connection]. As a result, neurons related to processes unique to Japanese come to be concentrated in dependent sub-network 122 for Japanese, neurons related to processes unique to English come to be concentrated in dependent sub-network 124 for English, and neurons independent of any language come to be concen­trated in independent sub-network 120, respectively.: And claimed training process based on computing a weight value for each respective sub-network category, in 0042-0043: In a back propagation, an error signal e,u of each neuron in output layer 164 of independent sub-network 120 is  calculate from an error signal e/D of each neuron in the second hidden layer of dependent sub-network 122 or 124 in accordance with the following equation. Here, 'j' is an index of the neuron …

    PNG
    media_image3.png
    198
    527
    media_image3.png
    Greyscale
.)
While the Mats teaches the use of backpropagation used in training neural networks and updating the synaptic connections. The references do not recite the inherent computations of back propagation. Rojas expressly teaches the inherent computations of back propagations (use of activation functions for computing an activation value for nodes in the neural network, in Sec. 7.1 & Sec. 7.1.1: …In this chapter we discuss a popular learning method capable of handling such large learning problems -the backpropagation algorithm… One of  the  more  popular  activation  functions  for  backpropagation  networks  is  the  sigmoid… Many  other  kinds  of  activation  functions  have  been  proposed  and  the backpropagation algorithm  is applicable to  all of them...: And computing the error for updating the weights using an iterative process using partial derivatives, in Pg. Pg. 155 and Pgs. 164-166: 

    PNG
    media_image4.png
    706
    1034
    media_image4.png
    Greyscale
…

    PNG
    media_image5.png
    923
    779
    media_image5.png
    Greyscale
…)

The Mats and Rojas are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing in artificial neural network systems using back-propagation learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for updating connection weights using backpropagation using partial derivatives and sums over the weighted activation functions as disclosed by Rojas with the method of training artificial neural network systems using back-propagation learning as disclosed by Mats.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Rojas and Mats in order facilitate the computational effort needed for finding the correct combination of weights when more parameters and more complicated  topologies are considered. (Rojas, Abstract); Doing so allows the use of a popular learning method capable of handling such large learning problems - the backpropagation algorithm, (Sec. 7 1st para.); the algorithm can be efficiently implemented in computing systems in which only local information can be transported through the network, (Rojas, Sec. 7: 2nd para.).

	
Regarding claim 103, the rejection of claim 102 is incorporated and Mats in combination with Rojas further teaches the method of claim 102, further comprising, in a subsequent training, training, by the computer system, the neural network after adding the direct connection from node A to node B. (learning after connection as an iterative process, in 0054-0055: That portion of this program which governs the training includes: a step 246 of executing the following pro­cess 248 on each set of training data; and a step 250 of separately outputting parameters of dependent sub-network 122 for Japanese and dependent sub-network 124 for English, and storing the parameters in storage media, not shown, respectively, before terminating the process [claimed further comprising, in a subsequent training, training, by the computer system, the neural network after adding the direct connection from node A to node B]… The process 248 includes: a step 270 of connecting dependent sub-network 122 of Japanese to the output side of independent sub-network 120; a step 272 of executing learn­ing of the DNN obtained by connecting independent sub­network 120 and dependent sub-network 122, for each of the training data for Japanese in the learning set as the object of processing; a step 276 of connecting dependent sub-network 124 for English to the output side of independent sub-network 120; and a step 278 of executing learning of the DNN obtained by connecting independent sub-network 120 and dependent sub-network 124 using each of the training data for English in the training data set as the object of learning, until the training data ends [claimed further comprising, in a subsequent training, training, by the computer system, the neural network after adding the direct connection from node A to node B]; And by adding additional subnetworks as depicted in Fig. 8, in 0058: Referring to FIG. 10, the program includes: a step 300 of connecting dependent sub-network 234 to the output side of independent sub-network 120 and thereby creating a new DNN; a step 302 of initializing the DNN consisting of independent sub-network 120+dependent sub-network 234 by a known method; a step 304 of training the DNN while fixing the parameters of independent sub-network 120, using training data of Chinese; and a step 308 of outputting, after the training [claimed further comprising, in a subsequent training, training, by the computer system, the neural network after adding the direct connection from node A to node B], dependent sub-network 234 separately from independent sub-network and storing in a storage medium, not shown.) 

Regarding claim 107, the rejection of claim 103 is incorporated and Mats in combination with Rojas further teaches the method of claim 103, wherein the multiple factors further comprise a first hyper parameter. (depicted parameters in Fig. 7 as the e parameter for considering the multiple neuron factors, in 0042-0043:

    PNG
    media_image6.png
    365
    517
    media_image6.png
    Greyscale
)
Regarding claim 108, the rejection of claim 107 is incorporated and Mats in combination with Rojas further teaches the method of claim 107, further comprising determining, by a computer-implemented learning coach, the first hyper parameter. (backpropagation algorithm as claimed learning coach, in 0042-0043:

    PNG
    media_image6.png
    365
    517
    media_image6.png
    Greyscale
)

Regarding claim 109, the rejection of claim 107 is incorporated and Mats in combination with Rojas further teaches the method of claim 107, wherein the first hyper parameter comprises a data influence weight for each item in the second set of training data. (training using second language data as claimed second data set, in 0042-0044:

    PNG
    media_image6.png
    365
    517
    media_image6.png
    Greyscale

FIGS. 9 and 10, the process of training the DNN formed by connecting independent sub-network 120 and dependent sub­network 122 using Japanese training data, and the process of training the DNN formed by connecting independent sub­network 120 and dependent sub-network 124 using English training data are repeated alternately [claimed wherein the first hyper parameter comprises a data influence weight for each item in the second set of training data; Examiner notes per computing weight as claimed in 0042-0043], while switching the training data. These processes are supposed to train these sub-networks such that neurons in charge of language-inde­pendent processes common to the two languages of Japanese and English are concentrated in independent sub-network 120, neurons in charge of processes specific to Japanese are concentrated in dependent sub-network 122 and neurons in charge of processes specific to English are concentrated in dependent sub-network 124, respectively.)

Regarding claim 110, the rejection of claim 107 is incorporated. Mats in combination with  Rojas further teaches claim 112 limitation, wherein computing the value of adding the direct connection from node A to node B further comprises adding, by the computer system, a second hyper parameter to the sum. (Plurality of claimed weight parameter to sum, in 0042-0043:

    PNG
    media_image6.png
    365
    517
    media_image6.png
    Greyscale
 )

Regarding claim 111, the rejection of claim 102 is incorporated. Mats in combination with Rojas in combination with Burr and Rojas further teaches claim 102 limitation, wherein the second  set of training data comprises a batch of training data. (claimed second set of data for second subnetwork category, in 0044: FIGS. 9 and 10, the process of training the DNN formed by connecting independent sub-network 120 and dependent sub­network 122 using Japanese training data, and the process of training the DNN formed by connecting independent sub­network 120 and dependent sub-network 124 using English training data are repeated alternately [claimed wherein the second  set of training data comprises a batch of training data], while switching the training data. These processes are supposed to train these sub-networks such that neurons in charge of language-inde­pendent processes common to the two languages of Japanese and English are concentrated in independent sub-network 120, neurons in charge of processes specific to Japanese are concentrated in dependent sub-network 122 and neurons in charge of processes specific to English are concentrated in dependent sub-network 124, respectively.)

Regarding independent claim 113 limitations, Mats in combination with Rojas teaches a computer system comprising: one or more processor cores; and a memory in communication with the one or more processor cores, wherein the memory stores software that, when executed by the one or more processor cores, cause the one or more processor cores to: (in 0060-0065: The system in accordance with the above-described embodiment can be realized by computer hardware and the above-described computer program executed on the com­puter hardware… Referring to FIG. 12, in addition to memory port 352 and DVD drive 350, computer 340 includes: a CPU (Central Processing Unit) 356; a bus 366 connected to CPU 356, memory port 352 and DVD drive 350; a read only memory (ROM) 358 storing a boot-up program and the like; and a random access memory (RAM) 360, connected to bus 366, for storing program instructions,.. he computer program causing computer system 330 to function as various functional units of the embodiment above is stored in a DVD 362 or a removable memory 364, which is loaded to DVD drive 350 or memory port 352, and transferred to a hard disk 354.)
the additional claim limitations are similar to claim 102 limitations and are rejected under the same rationale.

Regarding claim 114, the rejection of claim 113 is incorporated and Mats in combination with Rojas teaches the memory stores further software that, when executed by the one or more processors, cause the one or more processors to, in 0060-0065:
the additional claim limitations are similar to claim 103 limitations, respectively, and are rejected under the same rationale.
	
Regarding claims 118-122, the rejection respective dependent claims are incorporated. Mats in combination with Rojas teaches the memory stores further software that, when executed by the one or more processors cause the one or more processors to,  in 0060-0065:
the additional claim limitations are similar to claims 107-112 limitations, respectively, and are rejected under the same rationale.

Claims 112 and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US Pub. No. 2016/0110642, hereinafter ‘Mats’) in view of  Rojas (NPL: “The backpropagation algorithm”) in further view of Matsugu et al. (US Pub. No. 2005/0283450, hereinafter ‘Mat’).

Regarding claim 112, the rejection of claim 102 is incorporated. Mats in combination with teach the use of a neural network with ordered layers as claimed self-organizing partially ordered neural network as depicted in Fig. 6 and Fig. 7 and noted above. Mats and Rojas do not expressly teach the DNN as the neural network, wherein the neural network comprises a self-organizing partially ordered network. 
Mat expressly teaches claim 112 limitation wherein the neural network comprises a self-organizing partially ordered network.  (Mat teaches in 0193: As in the first embodiment, after supervised learning converges, … After that, self-organizing learning to be described later is executed by a learning control circuit 40. The self-organizing learning promotes detection of a feature class which is present independently of a feature class to be detected by processing modules which have finished learning.)
The Mats, Rojas, and Mat are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing in artificial neural network systems using back-propagation learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for updating connection weights using backpropagation iteratively using self organizing networks as disclosed by Mat with the method of training artificial neural network systems using back-propagation learning as collectively disclosed by Mats and Rojas.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Mat, Rojas and Mats in order facilitate the computational effort needed for enabling pattern recognition of a new category using neural networks (Mat, 0002); Doing so will allow for processing network that can automatically and efficiently learn a feature class necessary for subject recognition using neural networks (Mat, 0015).

Regarding claim 123, the rejection respective dependent claims are incorporated. Mats in combination with Rojas teaches the memory stores further software that, when executed by the one or more processors cause the one or more processors to,  in 0060-0065:
the additional claim limitations are similar to claims 112 limitations, respectively, and are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Petrowski, A. "Choosing among several parallel implementations of the backpropagation algorithm.": teaches Neural networks are partial ordered networks for feed-forward neuron networks with index of the layers in a specified order. 
Baker (US Pub. No. 2008/0069437): teaches pattern recognition with a plurality of models within a classifier and use a model to determine labels associated with a plurality of links.
Chickering et al. (US Pub. No. 2005/0131848): teaches the use of learning techniques for determining link values between node links in  Bayesian networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2126   
                                                                                                                                                                                                                                                                                                                                                                                                       
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129